Citation Nr: 1535763	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  07-30 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  


In March 2010, the Board remanded the claim for further development to include a VA examination.  The case has been returned to the Board for further appellate review.

This appeal includes documents contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of all of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The most probative and competent evidence is against a finding that hypertension is related to service or caused by or aggravated by the Veteran's service-connected diabetes mellitus, type II disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in February 2005, April 2005, March 2006, and October 2012, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the March 2006 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent June 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim in February 2005, August 2005, and November 2012, and the Board finds these examinations to be adequate for rating purposes as the examiners reviewed the file and addressed the Veteran's symptoms.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish service connection for a disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted on a secondary basis for a disability that is proximately due to, or the result of, a service-connected disability.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence that shows:  (1) a current disability exists; and (2) the current disability is either (a) proximately due to or the result of service-connected disease or injury or (b) aggravated by an already service-connected disease or injury.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The Veteran contends that his current hypertension is aggravated by his service-connected diabetes disability.  Specifically, the Veteran asserts that around the time of his diabetes diagnosis in 2005, his hypertension also worsened requiring an increase in his hypertension medication.  He also has stated that he believes that his early diagnosis of hypertension was the beginning of his diabetic condition.  

In support of his contention, the Veteran submitted treatment records from Scott AFB.  A review of these records shows that control of the Veteran's hypertension has varied at different times.  A March 2002 note shows that his hypertension was noted to be uncontrolled with a reading of 164/60, and a new hypertension medication was prescribed.  In April 2002 his hypertension was noted to be poorly controlled with a reading of 140/90, and his medication was again increased.  In July 2002, his blood pressure was 148/84 and Atenolol was prescribed to control the Veteran's hypertension.  In October 2002 his hypertension was noted to be improved, with a reading of 138/72, and his medication was switched to Toprol.  A month later in November his hypertension was again noted to be uncontrolled and the dosage of Toprol was increased.  In December 2002, the Veteran's hypertension was noted to be controlled at 134/70, but in January 2003, the dosage of Toprol was again increased after readings of 172/92 and a repeat reading of 150/84.  A July 2003 treatment note reflects that the Veteran's hypertension increased with pain.  In August 2003 the Veteran's blood pressure was 136/87 and was noted to be improved.  In June 2004, the Veteran's blood pressure was 130/77 and noted to be borderline controlled.  In October 2004, the Veteran's blood pressure was 163/81, noted to be not well-controlled, and his Lisinopril was increased.  A January 2005 treatment note states that the Veteran had laboratory evidence (June 2004 glucose level of 123) of diabetes mellitus.  It was noted that the Veteran would need tighter control of his cholesterol and was started on Zocor.  Additionally, it was noted that dual therapy for hypertension would be continued, and that the Veteran was doing okay on an ace and beta blocker.  A March 2005 follow-up appointment for diabetes mellitus and hyperlipidemia shows that the Veteran's blood pressure was 102/66.  

A February 2005 VA examination report reflected a diagnosis of hypertension that was well-controlled and long preceded the Veteran's diabetes mellitus diagnosis.  No other opinion or rationale was provided regarding secondary service connection.  As such, the Board finds that opinion to be inadequate and of little probative value as it is not responsive to the issue at hand.

At an August 2005 VA examination the examiner diagnosed essential hypertension that was less likely as not caused by the Veteran's diabetes mellitus, type II.  The rationale provided was that the Veteran's hypertension was diagnosed 5-6 years prior to the diabetes, and the Veteran's diabetes appeared to be fairly well-controlled as he had hemoglobin and glucose levels within normal ranges.  The examiner stated that it was more likely than not that the Veteran's diabetes mellitus and essential hypertension are two separate pathophysiological entities.  While the examiner addressed whether the Veteran's diabetes mellitus caused his hypertension, the examiner did not address whether the diabetes mellitus aggravates the Veteran's hypertension.  As such, the Board finds that opinion to be incomplete.

A January 2008 statement from Dr. B.F. stated that the Veteran had been treated for non-insulin requiring diabetes, hypertension, and hyperlipidemia since July 2005.  Dr. B.F. stated that the Veteran was diligent about checking his blood sugar on a daily basis and that the Veteran must exercise and watch his diet to prevent complications from his disease.  Dr. B.F. also noted that the Veteran underwent lab testing every three months to monitor his diabetes, and yearly ophthalmologic exams.  He went on to state that it was possible that the onset of the Veteran's diabetes was due to past Agent Orange exposure.  No opinion was given, or relationship suggested between the effects of the Veteran's diabetes and his hypertension.

In a November 2010 statement, Dr. B.F. stated that the Veteran asked for an opinion on whether his hypertension could have been exacerbated by his diabetes.  Dr. B.F. stated that it is quite likely that diabetes exacerbates the Veteran's hypertension and vice versa.  The rationale provided was that the Veteran reported that near the time of his diabetes diagnosis he required an increase in his anti-hypertensive medication.  Dr. B.F. also stated that it is well-established that as independent risk factors for cardiovascular disease, hypertension and diabetes have a negative synergistic effect on the vascular system, accelerating atherosclerosis.  The Board finds that the rationale provided, while it states that hypertension and diabetes are independent risk factors for cardiovascular disease, does not offer an explanation as to whether it is quite likely that diabetes exacerbates the Veteran's hypertension as stated by Dr. B.F.  Additionally, Dr. B.F. relied on the Veteran's report that near the time of his diabetes diagnosis his anti-hypertensive medication was increased.  Dr. B.F. began treating the Veteran in July 2005, he was diagnosed with diabetes in January 2005.  A review of the Veteran's treatment records, as noted above, shows a long history of change in the Veteran's anti-hypertensive medication, to include additions and increases, as far back as 2002, long before the June 2004 elevated glucose reading that lead to the 2005 diabetes diagnosis.  While it is true that the Veteran's Lisinopril was increased in October 2004, there is no evidence that this increase in his hypertension medication is in any way related to the Veteran's subsequent diagnosis of diabetes in January 2005.  

At a November 2012 VA examination, the examiner opined that it was less likely as not that the Veteran's hypertension is due to or the result of diabetes mellitus, type II.  The rationale provided was that the Veteran's hypertension was present 7 years before the Veteran was diagnosed with diabetes mellitus, type II.  Additionally, the examiner stated that there is no evidence that the Veteran has chronic renal impairment related to diabetes or hypertension.   The examiner also noted that the Veteran stated that his doctor was considering taking him off of diabetes medication.  The examiner also opined that it was less likely as not that the Veteran's hypertension is aggravated beyond its natural progression by diabetes mellitus, type II.  The rationale provided was that according to current literature, insulin resistance may increase systolic blood pressure, but this is usually in the presence of insulin administration and the Veteran is NOT on insulin.  In fact, the Veteran stated that his doctor is considering stopping his diabetic medication.  The examiner also stated that despite the popular notion that diabetes may increase hypertension risk or raise blood pressure, the best data available does not support diabetes as an aggravation to hypertension.  The examiner also noted that both hypertension and diabetes have obesity in common and that the Veteran is obese.

In view of the foregoing discussion, the Board concludes that the weight of the clinical evidence is against the Veteran's claim for VA compensation for hypertension as being related to service or to a service-connected disability.  

First, with respect to the issue of direct service connection, the November 2012 VA examiner noted that blood pressure readings contained within the Veteran's service treatment records did not meet the criteria for diagnosis or treatment of hypertension and that it was therefore less likely than not that his hypertension was related to service.  In addition, the Veteran's hypertension was not diagnosed until many years after service.  Therefore, the greater weight of the evidence is against a direct relationship between the Veteran's service and his hypertension.

In addition, to the extent that the Veteran asserts that his hypertension is related to his service-connected diabetes mellitus, type II disability, the Board notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), and as the specific question in this case regarding whether the currently diagnosed hypertension condition is etiologically related to his service-connected condition falls outside the realm of common knowledge of a lay person, the Veteran lacks the competence to provide a probative medical opinion linking his hypertension diagnosis to his service-connected diabetes mellitus, type II disability.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to present probative nexus opinions linking an internal orthopedic disability to a period of active duty). 

Moreover, in balancing the opinions for and against the claim, the Board finds that greater weight must be assigned to the opinions of the November 2012 VA examiner, since she offers several cogent medical reasons as to why the Veteran's diabetes mellitus, type II did not cause or result in the Veteran's hypertension.  The Board further notes that the examiner also considered whether the Veteran's diabetes mellitus, type II disability could have aggravated his hypertension and concluded that it did not.

Therefore, based on all of the foregoing, the Board finds that a preponderance of the evidence is against entitlement to service connection for hypertension as secondary to diabetes mellitus, type II.


ORDER

Service connection for hypertension, to include as secondary to diabetes mellitus, type II, is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


